          Case 1:15-cr-00317-KMW Document 529 Filed 05/15/20 Page 1 of 5



UNITED STATES DISTRICT COURT                                       USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                      DOCUMENT
---------------------------------------------------------------X   ELECTRONICALLY FILED
                                                                   DOC #: __________________
UNITED STATES OF AMERICA                                           DATE FILED: May 15, 2020


                                                                         15-CR-317 (KMW)
                                                                      OPINION AND ORDER
                 v.



ADAM SKELOS,

                           Defendant.
---------------------------------------------------------------X

KIMBA M. WOOD, District Judge:

         Defendant Adam Skelos has moved to reduce his sentence under the federal

compassionate release statute, 18 U.S.C. § 3582(c)(1)(A), in light of COVID-19. (ECF No.

505.) The Government opposes the motion. (ECF No. 528.) For the reasons that follow,

Defendant’s motion is DENIED.

    I.       BACKGROUND

         Defendant was convicted at trial of bribery and extortion crimes for his participation in a

scheme to extort payments and no-show jobs for himself, using his father Dean Skelos’s power

as New York State Senate Majority Leader.

         On October 25, 2018, this Court sentenced Defendant to four years in prison, to be

followed by three years of supervised release. (Sentencing Tr. at 20-22, ECF No. 479).

         Defendant self-surrendered on January 8, 2019 and is currently incarcerated at FCI

Danbury. Because he earned a year’s credit toward his sentence by completing the Residential

Drug Abuse Program, his current projected release date is June 4, 2021. The Court previously



                                                        1
           Case 1:15-cr-00317-KMW Document 529 Filed 05/15/20 Page 2 of 5



issued a nonbinding recommendation that Defendant serve nine to twelve months of his sentence

in a halfway house. Thus, at the BOP’s discretion, he may be eligible for release from Danbury

FCI as soon as June 4, 2020.

          On April 1, 2020, Defendant submitted an application to the Warden of FCI Danbury

requesting that the Bureau of Prisons (“BOP”) move on his behalf for compassionate release in

light of the threats to his health posed by COVID-19. (Def. Mot. at 6, ECF No. 505.) The

Warden received the application on April 15, 2020. (Gov. Opp’n. at 2, ECF No. 528.) On May

5, 2020, the Warden denied the application. (Id.)

   II.       EXHAUSTION

          A defendant is eligible to seek compassionate release from a court only once he has

exhausted all administrative rights to appeal the BOP’s failure to bring a motion on his behalf or

thirty days have elapsed since requesting that the warden of his facility initiate such action. 18

U.S.C. § 3582(c)(1)(A). Thirty days have elapsed since Defendant submitted his application for

compassionate release to the Warden of FCI Danbury. See United States v. Resnick, No. 12-cr-

00152-CM, 2020 U.S. Dist. LEXIS 59091, at *16 (S.D.N.Y. Apr. 2, 2020) (McMahon, C.J.)

(applying an analog of the “prison mailbox rule” to the Section 3582 exhaustion requirement).

Thus, the exhaustion period has expired, and Defendant’s motion is properly before the Court.

   III.      JURISDICTION

          Defendant’s pending appeal deprives this Court of jurisdiction to grant his motion for

compassionate release. (See Dkt. 512 at 2-4). “The filing of a notice of appeal is an event of

jurisdictional significance—it confers jurisdiction on the court of appeals and divests the district

court of its control over those aspects of the case involved in the appeal.” Griggs v. Provident

Consumer Disc. Co., 459 U.S. 56, 58 (1982). Although the district court retains the ability to



                                                  2
           Case 1:15-cr-00317-KMW Document 529 Filed 05/15/20 Page 3 of 5



“correct[] clerical errors,” it may not substantively modify judgments. United States v. Ransom,

866 F.2d 574, 575–76 (2d Cir. 1989) (internal quotation marks and citations omitted). Thus,

“[o]nce [Defendant] filed his notice of appeal challenging the Court’s sentence, jurisdiction over

questions raised in his § 3582(c) motion transferred to the Second Circuit.” United States v.

Martin, No. 18-CR-834-7, 2020 U.S. Dist. LEXIS 63451, at *4 (S.D.N.Y. Apr. 10, 2020)

(Engelmayer, J.); see United States v. Moseley, No. 16-CR-79, 2020 U.S. Dist. LEXIS 69400, at

*1–2 (S.D.N.Y. Apr. 20, 2020) (Ramos, J.); United States v. Vigna, No. 16-CR-786-3, 2020 U.S.

Dist. LEXIS 68432, at *7–8 (S.D.N.Y. Apr. 17, 2020) (Román, J.).

          Federal Rule of Criminal Procedure 37 anticipates this jurisdictional issue. Rule 37

provides, in relevant part, that “[i]f a timely motion is made for relief that the court lacks

authority to grant because of an appeal that has been docketed and is pending, the court may: (1)

defer considering the motion; (2) deny the motion; or (3) state either that it would grant the

motion if the court of appeals remands for that purpose or that the motion raises a substantial

issue.” Fed. R. Crim. P. 37(a). The advisory committee notes list “motions under 18 U.S.C.

§ 3582(c)” as one of three types of motions for which the drafters “anticipate[] that Criminal

Rule 37 will be used primarily if not exclusively.” Fed. R. Crim. P. 37 Advis. Comm. notes

(2012).

          Because the Court would deny Defendant’s motion if he had not filed a notice of appeal,

in the interests of judicial economy, the Court reaches the merits pursuant to Rule 37, and denies

the motion. See Martin, 2020 U.S. Dist. LEXIS 63451, at *5 (Denying a motion for

compassionate release on its merits pursuant to Rule 37).

   IV.       MERITS

          Under 18 U.S.C. § 3582(c)(1)(A), as modified by the First Step Act, Pub. L. No. 115-



                                                  3
          Case 1:15-cr-00317-KMW Document 529 Filed 05/15/20 Page 4 of 5



391, 132 Stat. 5194 (Dec. 21, 2018), a court may reduce a defendant’s sentence upon motion of

the Director of the BOP or the defendant if the court finds that “extraordinary and compelling

reasons warrant such a reduction,” and “such a reduction is consistent with the applicable policy

statements issued by the Sentencing Commission.” In making this determination, the court must

consider the “the factors set forth in [18 U.S.C. § 3553(a)] to the extent that they are applicable.”

Id. § 3582(c)(1)(A).

        Congress delegated responsibility to the Sentencing Commission to “describe what

should be considered extraordinary and compelling reasons for sentence reduction.” 28 U.S.C.

§ 994(t)). The Sentencing Commission has determined that a defendant’s circumstances meet

this standard when, inter alia, the defendant is “suffering from a terminal illness” or a “serious

physical or medical condition . . . that substantially diminishes the ability of the defendant to

provide self-care within the environment of a correctional facility,” or if, in the judgment of the

BOP, the defendant’s circumstances are extraordinary and compelling for “other reasons.”

U.S.S.G. § 1B1.13(1)(A) & cmt. n.1(A), (D). Following the passage of the First Step Act, courts

may independently determine whether such “other reasons” are present in a given case, without

deference to the BOP’s judgment. See United States v. Lisi, No. 15-CR-457, 2020 WL 881994,

at *3 (S.D.N.Y. Feb. 24, 2020) (Failla, J.). In addition, the Sentencing Commission has resolved

that a court should reduce a defendant’s sentence only after determining that “[t]he defendant is

not a danger to the safety of any other person or to the community.” U.S.S.G. § 1B1.13(2).

        Defendant has not demonstrated the existence of extraordinary and compelling

circumstances in his case. Defendant is 37 years old, and thus faces a relatively low risk of

hospitalization or death from COVID-19. 1 Defendant does not allege that suffers from any


1
 See Dr. Skiha Garg, et al., Hospitalization Rates and Characteristics of Patients Hospitalized with Laboratory-
Confirmed Coronavirus Disease 2019 – COVID-NET, 14 States, March 1 – 30, 2020, MORBIDITY AND MORTALITY

                                                       4
          Case 1:15-cr-00317-KMW Document 529 Filed 05/15/20 Page 5 of 5



known underlying health condition that would heighten his chances of experiencing severe

complications from COVID-19. Without diminishing the seriousness of the pandemic and the

present conditions at FCI Danbury, the Court finds that the danger Defendant faces from the

threat of exposure to COVID-19 does not constitute an extraordinary and compelling reason for

granting compassionate release.

         Because the Court finds there are no extraordinary and compelling reasons warranting

compassionate release in this case, the Court need not consider the sentencing factors set forth

in 18 U.S.C. § 3553(a), or Defendant’s potential dangerousness.

    V.      CONCLUSION

         For the foregoing reasons, Defendant’s motion for compassionate release under

§ 3582(c)(1)(A) is DENIED.

SO ORDERED.

 Dated: New York, New York
        May 15, 2020                                               /s/ Kimba M. Wood
                                                                    KIMBA M. WOOD
                                                                 United States District Judge




WEEKLY REPORT (Apr. 17, 2020); Weekly Updates by Select Demographic and Geographic Characteristics,
CENTER FOR DISEASE CONTROL, https://www.cdc.gov/nchs/nvss/vsrr/covid_weekly/index.htm#AgeAndSex
(accessed May 5, 2020).


                                                    5
